
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. J. RES. 19
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Granting the consent and approval of
		  Congress to amendments made by the State of Maryland, the Commonwealth of
		  Virginia, and the District of Columbia to the Washington Metropolitan Area
		  Transit Regulation Compact.
	
	
		Whereas
			 Congress in title VI of the Passenger Rail Investment and Improvement Act of
			 2008 (section 601, Public Law 110–432) authorized the Secretary of
			 Transportation to make grants to the Washington Metropolitan Area Transit
			 Authority subject to certain conditions, including that no amounts may be
			 provided until specified amendments to the Washington Metropolitan Area Transit
			 Regulation Compact have taken effect;
		Whereas
			 legislation enacted by the State of Maryland (Chapter 111, 2009 Laws of the
			 Maryland General Assembly), the Commonwealth of Virginia (Chapter 771, 2009
			 Acts of Assembly of Virginia), and the District of Columbia (D.C. Act 18–0095)
			 contain the amendments to the Washington Metropolitan Area Transit Regulation
			 Compact specified by the Passenger Rail Investment and Improvement Act of 2008
			 (section 601, Public Law 110–432); and
		Whereas
			 the consent of Congress is required in order to implement such amendments: Now,
			 therefore, be it
		
	
		1.Consent of Congress to compact
			 amendments
			(a)ConsentConsent of Congress is given to the
			 amendments of the State of Maryland, the amendments of the Commonwealth of
			 Virginia, and the amendments of the District of Columbia to sections 5, 9 and
			 18 of title III of the Washington Metropolitan Area Transit Regulation
			 Compact.
			(b)AmendmentsThe amendments referred to in subsection
			 (a) are substantially as follows:
				(1)Section 5 is amended to read as
			 follows:
					
						(a)The Authority shall be governed by a Board
				of eight Directors consisting of two Directors for each Signatory and two for
				the federal government (one of whom shall be a regular passenger and customer
				of the bus or rail service of the Authority). For Virginia, the Directors shall
				be appointed by the Northern Virginia Transportation Commission; for the
				District of Columbia, by the Council of the District of Columbia; for Maryland,
				by the Washington Suburban Transit Commission; and for the Federal Government,
				by the Administrator of General Services. For Virginia and Maryland, the
				Directors shall be appointed from among the members of the appointing body,
				except as otherwise provided herein, and shall serve for a term coincident with
				their term on the appointing body. A Director for a Signatory may be removed or
				suspended from office only as provided by the law of the Signatory from which
				he was appointed. The nonfederal appointing authorities shall also appoint an
				alternate for each Director. In addition, the Administrator of General Services
				shall also appoint two nonvoting members who shall serve as the alternates for
				the federal Directors. An alternate Director may act only in the absence of the
				Director for whom he has been appointed an alternate, except that, in the case
				of the District of Columbia where only one Director and his alternate are
				present, such alternate may act on behalf of the absent Director. Each
				alternate, including the federal nonvoting Directors, shall serve at the
				pleasure of the appointing authority. In the event of a vacancy in the Office
				of Director or alternate, it shall be filled in the same manner as an original
				appointment.
						(b)Before entering upon the duties of his
				office each Director and alternate Director shall take and subscribe to the
				following oath (or affirmation) of office or any such other oath or
				affirmation, if any, as the constitution or laws of the Government he
				represents shall provide: I, , hereby solemnly swear (or affirm) that I
				will support and defend the Constitution of the United States and the
				Constitution and laws of the state or political jurisdiction from which I was
				appointed as a director (alternate director) of the Board of Washington
				Metropolitan Area Transit Authority and will faithfully discharge the duties of
				the office upon which I am about to
				enter.
						.
				(2)Subsection (a) of section 9 is amended to
			 read as follows:
					
						(a)The officers of the Authority, none of whom
				shall be members of the Board, shall consist of a general manager, a secretary,
				a treasurer, a comptroller, an inspector general, and a general counsel and
				such other officers as the Board may provide. Except for the office of general
				manager, inspector general, and comptroller, the Board may consolidate any of
				such other offices in one person. All such officers shall be appointed and may
				be removed by the Board, shall serve at the pleasure of the Board and shall
				perform such duties and functions as the Board shall specify. The Board shall
				fix and determine the compensation to be paid to all officers and, except for
				the general manager who shall be a full-time employee, all other officers may
				be hired on a full-time or part-time basis and may be compensated on a salary
				or fee basis, as the Board may determine. All employees and such officers as
				the Board may designate shall be appointed and removed by the general manager
				under such rules of procedure and standards as the Board may
				determine.
						.
				(3)Section 9 is further amended by inserting
			 new subsection (d) to read as follows (and by renumbering all subsequent
			 paragraphs of section 9):
					
						(d)The inspector general shall report to the
				Board and head the Office of the Inspector General, an independent and
				objective unit of the Authority that conducts and supervises audits, program
				evaluations, and investigations relating to Authority activities; promotes
				economy, efficiency, and effectiveness in Authority activities; detects and
				prevents fraud and abuse in Authority activities; and keeps the Board fully and
				currently informed about deficiencies in Authority activities as well as the
				necessity for and progress of corrective
				action.
						.
				(4)Section 18 is amended by adding a new
			 section 18(d) to read as follows:
					
						(d)(1)All payments made by the local Signatory
				governments for the Authority for the purpose of matching federal funds
				appropriated in any given year as authorized under title VI, section 601,
				Public Law 110–432 regarding funding of capital and preventative maintenance
				projects of 1 the Authority shall be made from amounts derived from dedicated
				funding sources.
							(2)For the purposes of this paragraph (d), a
				dedicated funding source means any source of funding that is
				earmarked or required under State or local law to be used to match Federal
				appropriations authorized under title VI, section 601, Public Law 110–432 for
				payments to the
				Authority.
							.
				2.Right to alter, amend, or
			 repealThe right to alter,
			 amend, or repeal this Act is expressly reserved. The consent granted by this
			 Act shall not be construed as impairing or in any manner affecting any right or
			 jurisdiction of the United States in and over the region that forms the subject
			 of the compact.
		3.Construction and severabilityIt is intended that the provisions of this
			 compact shall be reasonably and liberally construed to effectuate the purposes
			 thereof. If any part or application of this compact, or legislation enabling
			 the compact, is held invalid, the remainder of the compact or its application
			 to other situations or persons shall not be affected.
		4.Inconsistency of languageThe validity of this compact shall not be
			 affected by any insubstantial differences in its form or language as adopted by
			 the State of Maryland, Commonwealth of Virginia and District of
			 Columbia.
		5.Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
